          Case 3:09-cv-00545-LRH-WGC Document 276 Filed 04/19/21 Page 1 of 2




1

2

3

4                              UNITED STATES DISTRICT COURT
5                                     DISTRICT OF NEVADA
6

7     FERNANDO NAVARRO HERNANDEZ,                    Case No. 3:09-cv-00545-LRH-WGC
8           Petitioner,
                                                     ORDER GRANTING
9            v.                                      MOTION FOR EXTENSION OF TIME
                                                     (ECF NO. 251)
10
      WILLIAM GITTERE, et al.,
11
            Respondents.
12

13

14          In this capital habeas corpus action, after a 60-day extension of time and a 45-
15   day extension of time, the Respondents were due to file an answer by April 23, 2021.
16   See Order entered September 10, 2020 (ECF No. 242) (120 days for answer); Order
17   entered January 7, 2021 (ECF No. 248) (60-day extension); Order entered March 10,
18   2021 (ECF No. 250) (45-day extension).
19          On April 14, 2021, Respondents filed a motion for extension of time (ECF No.
20   251), requesting a further 45-day extension of time, to June 7, 2021. Respondents’
21   counsel states that the extension of time is necessary because of personal family and
22   medical matters. The Petitioner does not oppose the motion for extension of time.
23          The Court finds that the motion for extension of time is made in good faith and
24   not solely for the purpose of delay, and that there is good cause for the extension of
25   time requested.
26          IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement
27   of Time (ECF No. 251) is GRANTED. Respondents will have until and including
28   June 7, 2021, to file their answer.
                                                 1
          Case 3:09-cv-00545-LRH-WGC Document 276 Filed 04/19/21 Page 2 of 2




1           IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered February 20, 2015 (ECF No. 94) will remain

3    in effect.

4

5           DATED this 19th day of April, 2021.
6

7
                                             LARRY R. HICKS
8                                            UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
